

	

		II

		109th CONGRESS

		2d Session

		S. 2345

		IN THE SENATE OF THE UNITED STATES

		

			March 1, 2006

			Mr. Grassley (for

			 himself and Mr. Baucus) introduced the

			 following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend the Internal Revenue Code of 1986 to exempt

		  passenger vehicles eligible for the alternative motor vehicle credit and the

		  credit for qualified electric vehicles from the limitation on depreciation for

		  luxury automobiles.

	

	

		1.Short titleThis Act may be cited as the

			 America’s Business Choice

			 Act.

		2.Exception from

			 depreciation limitation for certain alternative and electric passenger

			 automobiles

			(a)In

			 generalParagraph (1) of

			 section 280F(a) of the Internal Revenue Code of 1986 (relating to limitation)

			 is amended by adding at the end the following new subparagraph:

				

					(D)Special rule

				for certain alternative motor vehicles and qualified electric

				vehiclesSubparagraph (A) shall not apply to any motor vehicle

				for which a credit is allowable under section 30 or

				30B.

					.

			(b)Conforming

			 amendmentSubparagraph (C) of section 280F(a)(1) of the Internal

			 Revenue Code of 1986 is amended by striking clause (ii) and by redesignating

			 clause (iii) as clause (ii).

			(c)Effective

			 dateThe amendments made by this section shall apply to property

			 placed in service after the date of the enactment of this Act.

			

